Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendant failed to procure leave of the court to make application to modify the terms of the final judgment separating the parties and awarding the plaintiff alimony for the support and maintenance of herself and children. (Civ. Prac. Act, § 1170.)  An order to show cause is not such permission, first, because it was not a court order, and, second, because ordinarily an order to show cause is but an authority for a short notice of motion. *671(Rules Civ. Prac. rule 60; Matter of Argus Co., 138 N. Y. 557.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.